Citation Nr: 0107091	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a back condition, 
claimed as a muscle strain.  

3.  What evaluation is warranted for hearing loss from 
October 31, 1997?

4. What evaluation is warranted for hemorrhoids from October 
31, 1997?

5. What evaluation is warranted for residuals of a left ankle 
inversion from October 31, 1997?

6. What evaluation is warranted for bilateral mandibular 
fracture residuals from October 31, 1997?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1995.

These matters came to the Board of Veterans' Appeals (Board) 
from a January 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1.  A chronic left shoulder disorder was demonstrated in-
service.

2.  A chronic back disorder was not demonstrated in-service, 
and no competent evidence links a current left shoulder 
disorder to service.

3.  The veteran has level I hearing bilaterally.   

4.  The puretone threshold at each specified frequency of 
1000, 2000, 3000, and 4000 Hertz, is not 55 decibels or more, 
and is not both 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

5.  Since October 31, 1997, residuals of a left ankle 
inversion have not been manifested by a moderate limitation 
of ankle motion. 

6.  Since October 31, 1997, bilateral mandibular fracture 
residuals have not been manifested by malunion of the 
mandible with moderate displacement. 


CONCLUSIONS OF LAW

1.  A chronic left shoulder disorder was incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

2.  A chronic back disorder was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131.

3.  The criteria for a compensable rating for bilateral 
hearing loss from October 31, 1997, have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 4.7 (2000); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100 (2000). 

4.  The criteria for a compensable evaluation for left ankle 
inversion residuals since October 31, 1997, have not been 
met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.20, 4.31, 4.40, 4.45, Diagnostic Codes 5271, 5272, 
5273 (2000).

5.  The criteria for a compensable evaluation for bilateral 
mandibular fracture residuals since October 31, 1997, have 
not been met.  38 U.S.C.A. § 1155; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.7, 4.20, 4.150, Diagnostic Codes 9900, 9903, 
9905, 9999-9904 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304 (2000).  In addition, certain chronic 
conditions, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In this regard, the service medical records show that the 
veteran suffered an left acromioclavicular separation during 
a fight in May 1968.  The appellant was hospitalized at that 
time, in part, for residuals of this injury.  At his November 
1994 retirement examination this injury history was noted, 
however, clinical evaluation revealed normal upper 
extremities.  While the history of an in-service injury was 
also noted during the veteran's July 1998 VA examination, 
physical examination at that time was notable for point 
tenderness, and increased pain with forward flexion.  These 
residuals have not been associated with any post service 
injury.  As such, the evidence is at least in equipoise in 
showing that the appellant currently has residuals of a left 
acromioclavicular separation.  Hence, service connection for 
residuals of a left acromioclavicular separation is granted.

With respect to the claim of entitlement to service 
connection for a back disorder the service medical records 
show that on one occasion in March 1981, the appellant 
reported complaints of back pain after doing sit ups.  
Physical examination resulted in a diagnosis of a muscle 
strain.  Significantly, however, the service medical records 
are devoid of any additional complaints or findings, and at 
his November 1994 retirement examination the veteran's spine 
was clinically evaluated normal.  Further, while physical 
examination by VA in July 1998 revealed mild point lower back 
tenderness, this tenderness was not associated with the March 
1981 episode of back pain or otherwise linked to service.  As 
such, the Board finds that the preponderance of the competent 
evidence is against concluding that the veteran currently 
suffers from a back disorder due to his active duty service.  
Hence, the benefit sought on appeal is denied.

In denying service connection for a back disorder the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Original Evaluations for Hearing Loss, a Left Ankle 
Disability, and Fractured Mandible Residuals

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable regulations, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for the service-connected disabilities at 
issue.  Thus the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  With regard to the disabilities at issue, 
however, the Board finds that the preponderance of the 
evidence is against staged ratings. 

Hearing Loss

The service medical records do not reflect complaints of 
hearing loss.  A history of hearing loss was not noted at the 
time of the November 1994 retirement examination.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
20
15
15
5
15
LEFT
10
15
20
20
10
30

On an authorized VA audiological evaluation in August 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
25
20
20
10
18.75
LEFT
15
25
30
20
15
22.5

Speech audiometry revealed speech recognition ability of 90 
percent bilaterally.  It was noted that the veteran was 
exposed to loud artillery noise during his 28 years in 
service.  He complained of decreased hearing and high pitched 
tinnitus in the left ear.  The diagnosis was mild high 
frequency sensorineural hearing loss.  The examiner 
recommended that the veteran needed to protect his ears from 
loud noise.  

Service connection is currently in effect for bilateral 
hearing loss, and is rated as noncompensable under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Since 
the initiation of the appeal, amendments were made to the 
rating criteria used to evaluate the service-connected 
disability at issue.  64 Fed. Reg. 25206-209 (1999).  The new 
rating criteria took effect on June 10, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Court has further stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In this regard, the May 1999 statement of the case addressed 
only the old criteria.  In this case, however, the rating 
changes are not pertinent to the veteran's case since the 
tables used to rate the disability have essentially remained 
unchanged in substance, and the appellant's clinical picture 
is totally dissimilar to that discussed in the new 
provisions.  Hence, the Board finds that it may reach the 
merits of this claim now without prejudice to the appellant's 
right to due process.

Under the old and new version of 38 C.F.R. § 4.85, Diagnostic 
Code 6100, evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from level I for 
essential normal acuity through level XI for profound 
deafness.  

In this case, the VA examination findings of August 1998 
translate into literal designations of level I hearing 
bilaterally, and they do not support the assignment of a 
compensable rating under either the old or the new criteria. 

The Board also considered the veteran's contentions contained 
in the record that his hearing loss is more severe than 
demonstrated.  Although the veteran's contention is credible, 
it may not serve to establish entitlement to a higher rating 
for hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Here, such mechanical 
application establishes that a noncompensable rating is 
warranted.  

In this case, it has not been established that the veteran 
uses hearing aids.  The version of 38 C.F.R. § 4.86 in effect 
prior to June 10, 1999, provided that the evaluations derived 
from the schedule were intended to make proper allowance for 
improvement by hearing aids, and that examination to 
determine this improvement was therefore unnecessary.  

The revised version of 38 C.F.R. § 4.86 addresses the matter 
of exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  However, given 
the results of the audiological evaluations of record, these 
provisions of the current version of 38 C.F.R. § 4.86 are 
clearly and unmistakably not applicable.  

In light of the foregoing the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. § 
4.7.  Here, the preponderance of the evidence is against the 
veteran's claim, and therefore the application of the benefit 
of the doubt doctrine contemplated by 38 C.F.R.§ 3.102 (2000) 
is inappropriate in this case.

Left Ankle Disability

The service medical records reflect related to a first degree 
sprain of the anterior talofibular ligament of the left ankle 
which was incurred in February 1989.  Further complaints 
related to the left ankle are noted in records dated in July 
1992.  At that time, the examiner reported an assessment of 
recurrent inversion injury of the left ankle with soft tissue 
trauma.  

At a July 1998 VA examination the veteran reported that he 
did not have any significant problems with range of motion.  
He did, however, report intermittent complaints of pain, 
especially when walking on irregular surfaces or jogging.  He 
reported using over the counter medications with fairly good 
success.  On examination, there was a full range of motion 
and some mild tenderness with inversion, especially against 
an immovable object.  Effusions or laxity were not 
appreciated.  X-rays were normal, except for a calcaneal spur 
on the plantar surface which the veteran did not complain of.  
The examiner reported that the left ankle was unremarkable, 
and that arthritic changes in the joints had not been noted 
on examination or x-ray.  The examiner further commented that 
the condition did not appear to have any significant 
impairment on the veteran's ability to carry out daily 
activities or work in a full capacity.  

Service connection is currently in effect for residuals of 
inversion injury of the left ankle, rated by analogy as 
noncompensable under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  When an unlisted condition is 
encountered it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

Separate diagnostic codes identify the various disabilities.  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  

Diagnostic Code 5271 contemplates limitation of ankle motion.  
A minimum rating of 10 percent is assigned when the 
limitation is moderate and a maximum rating of 20 percent is 
assigned when the limitation is marked.  In this case, a 
noncompensable rating is assigned.  Under 38 C.F.R. § 4.31, 
in every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  

As noted, on examination there was full range of left ankle 
motion.  The examiner did, however, observe some tenderness 
on inversion, and the veteran reported that he experiences 
pain on an intermittent basis, especially when walking on 
irregular surfaces or jogging.  Hence, it can be argued that 
there is some limitation of motion due to pain on use and 
that there is some degree of functional loss.  Objectively, 
however, the examiner's overall assessment was that the 
condition did not have any significant impairment on the 
veteran's ability to carry out daily activities or work in a 
full capacity.  There was no objective evidence of 
incoordination, weakness, or objective evidence of pain on 
motion.  Therefore, even after considering the provisions of 
38 C.F.R. §§ 4.40 and 4.45 the disability picture presented 
does not approximate the criteria for a compensable rating of 
10 percent when applying Diagnostic Code 5271.  

In reaching this decision the Board considered all other 
potentially regulations whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds, however, that they do not 
provide a basis to assign a compensable rating.  For 
instance, a 10 percent rating is assigned under Diagnostic 
Code 5272 for subastralgar or tarsal joint ankylosis in good 
weight-bearing position.  The veteran's left ankle, however, 
is not ankylosed.  Therefore, Diagnostic Code 5272 would not 
apply here.  Diagnostic Code 5273 provides for a 10 percent 
rating for malunion of os calcis or astralgus when there is 
moderate deformity.  However, the clinical findings do not 
indicate that the veteran's left ankle disability can be 
described as malunion of the os calcis or astralgus.  
Therefore, Diagnostic Code 5273 would not apply here as well.  

In short, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 C.F.R. § 3.102 is 
inappropriate in this case.

Bilateral Mandibular Fracture Residuals

The service medical records reflect a fracture of the 
mandible in 1968.  The fracture was to the right subcondylar 
area and to the left body with mental nerve involvement.  A 
closed reduction was performed.  The fracture was noted in 
the veteran's medical history report at the time of his 
retirement examination in November 1994, but no disability 
was found on examination.

At an August 1998 VA examination the examiner observed 
vertical mandibular motion was 50 millimeters, and bilateral 
lateral excursion to 11 millimeters.  The veteran 
demonstrated a functional occlusion, and no anesthesia or 
paresthesia was noted along the mandibular division of the 
trigeminal nerve.  Fanorex study showed an intact mandible, 
and probable remodeling along the left condylar neck 
anteriorly.  The right condyle was within normal limits.  
Temporomandibular joint tomograms in open and closed 
positions, demonstrated a full range of mandibular motion 
with intact translation bilaterally.  The examiner reported a 
diagnosis of status post bilateral mandibular fractures 
(right subcondyle, left body).  There were no subjective 
factors.  The examiner mentioned that the objective factors 
include functional occlusion and full range of mandibular 
motion, and that there was no functional impairment.  

Service connection is currently in effect for bilateral 
fracture of the mandible, rated as noncompensable by analogy 
under 38 C.F.R. § 4.150, Diagnostic Code 9904.  38 C.F.R. 
§ 4.20.  Diagnostic Code 9904 contemplates malunion of the 
mandible.  A noncompensable rating is assigned when there is 
slight displacement.  A 10 percent rating is assigned for 
moderate displacement.  In a notation, it is provided that 
the ratings are dependent upon the degree of motion and 
relative loss of masticatory function.  

In this case, the clinical findings do not indicate or 
suggest that there is more than slight displacement of the 
mandible.  In fact, the examination revealed an intact 
mandible, a full range of motion, and the examiner did not 
find any functional impairment.  Therefore, there is no 
question as to which evaluation should apply.  38 C.F.R. 
§ 4.7.  

The Board has considered all other potentially applicable 
diagnostic codes but finds that other codes do not provide a 
basis to assign a compensable evaluation.  In this respect, 
the evidence does not show evidence of osteomyelitis of the 
mandible which could be rated under Diagnostic Code 5000.  
Moreover, although rated as malunion of the mandible, the 
evidence does not demonstrate that the disability picture 
includes or is comparable to moderate nonunion of the 
mandible as required for a 10 percent rating under Diagnostic 
Code 9903.  Rather examination revealed a full range of 
mandibular motion, and it has not been shown that there is 
either limitation of temporomandibular articulation in the 31 
to 40 mm inter-incisal range or a lateral excursion range of 
0 to 4 mm as required for a 10 percent rating under 
Diagnostic Code 9905.  As such, the preponderance of the 
evidence is against the veteran's claim.  Therefore, the 
application of the benefit of the doubt doctrine is 
inappropriate, and the claim must be denied.


ORDER

Service connection for residuals of a left acromioclavicular 
separation is granted.  Service connection for a back 
disorder is denied. 

Compensable evaluations from October 31, 1997, for hearing 
loss, residuals of a left ankle inversion, and bilateral 
mandibular fracture residuals are not warranted.


REMAND

The veteran is service connected for hemorrhoids, and he is 
seeking a higher original rating from October 31, 1997.  
Significantly, however, while the veteran was afforded a VA 
examination in July 1998, that examination did not include a 
rectal examination.  As such, there is no current evidence 
upon which to ascertain whether the veteran has large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, or whether the hemorrhoidal 
disorder is even more severely disabling.  Hence, the July 
1998 study was inadequate and further development is in 
order.

As the issue of entitlement to a compensable evaluation based 
on multiple noncompensable disorders is inextricably 
intertwined with any rating assigned the appellant's 
hemorrhoidal disorder this issue is deferred.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
an increased original evaluation for 
hemorrhoids.  Based on his response, the 
RO should attempt to procure copies of 
all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Following the completion of this 
development, the RO must schedule the 
veteran for a VA examination.  This study 
is to determine the current nature and 
severity of any hemorrhoidal disorder.  
All indicated studies, tests, and 
evaluations should be performed, and all 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
files must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  For any opinion offered a 
complete rationale should be provided.  
The examination report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

